Citation Nr: 0942820	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-35 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active military service from November 1977 to 
March 1988.  In a February 2007 administrative decision, the 
RO determined that the Veteran's period of service from March 
26, 1985 to March 4, 1988 was dishonorable for VA purposes 
and is a bar to the receipt of VA benefits. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified at a travel Board hearing in July 2009.  
During the hearing, it was agreed that the record would be 
held open for 60 days for the Veteran to submit additional 
evidence; however, no additional evidence has been received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. § 
19.31(b)(1).  Further, when evidence is received prior to the 
transfer of a case to the Board, a supplemental statement of 
the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement. 38 C.F.R. 
§ 20.1304(c).

In this case, the RO issued a statement of the case (SOC) in 
September 2007 reflecting all evidence received at that time.  
Additional pertinent evidence, consisting of a May 2009 VA 
examination report and an August 2008 private medical 
statement regarding the claimed hepatitis C, was associated 
with the Veteran's claims file after issuance of the 
September 2007 SOC, but a supplemental statement of the case 
(SSOC) has not been issued.  Hence, a remand for RO 
consideration of this evidence in the first instance and 
issuance of an SSOC is warranted.

Regarding the claim of service connection for a psychiatric 
disorder, the Veteran testified at the July 2009 hearing that 
he believes that his depression has been aggravated by his 
hepatitis C disorder.  Because the Veteran has claimed that 
this disability is secondary to his hepatitis C, it follows 
that any Board action on the claim of service connection for 
a psychiatric disorder would, at this juncture, be premature.  
Hence, the Board will defer consideration of this issue.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claims with 
consideration of all evidence received 
since the issuance of the SOC in September 
2007.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with an 
SSOC that addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The Veteran should be given an opportunity 
to respond to the SSOC.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


